Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., US 10,446,824.
Regarding claim 1, Morita et al., teaches a non-aqueous electrolyte secondary battery (abstract) comprising: a battery case (col. 5, lines 47-54), an electrode assembly enclosed in the battery case (col. 20, lines 46-67 and col. 21, lines 1-5), and a non-aqueous electrolyte enclosed in the battery case (col. 20, lines 46-67 and col. 21, lines 1-5), wherein: the electrode assembly comprising a positive electrode sheet (abstract), a negative electrode sheet (abstract), and a separator (abstract); and wherein: the positive electrode sheet includes: a positive electrode current collector (abstract); a positive electrode active material layer disposed on a portion of a surface of the positive electrode current collector and containing positive electrode active material particles (col. 2, lines 55-64); an insulating layer disposed on a surface of the positive electrode current collector (col. 6, lines 9-23) along an edge of the positive electrode active material layer (col. 13, lines 20-33) and containing an inorganic filler (col. 3, lines 16-28); and an intermixed portion in which the positive electrode active material particles and the inorganic filler are intermixed with each other (col. 3, lines 16-29), the intermixed portion disposed at a boundary between the positive electrode active material layer and the insulating layer (col. 6, lines 9-23); the negative electrode sheet includes a negative electrode current collector and a negative electrode active material layer disposed on a portion of a surface of the negative electrode current collector (col. 16, lines 65-67 and col. 17, lines 1-29); the positive electrode sheet and the negative electrode sheet are disposed so that the positive electrode active material layer and the negative electrode active material layer face each other and the separator is interposed between the positive electrode active material layer and the negative electrode active material layer (col. 18, lines 39-66); the positive electrode active material layer includes a first binder (col. 3, lines 16-28; claim 1); the insulating layer includes a second binder (claim 1); the inorganic filler has a mean particle size of 0.5 .mu.m to 5 .mu.m (col. 4, lines 25-37).
Morita et al., does not recite a ratio A/B is 14 to 28, wherein A is a second-binder/inorganic-filler weight ratio of the second binder and the inorganic filler in the insulating layer, and B is a first-binder/positive-electrode-active-material-particle weight ratio of the first binder and the positive electrode active material particles in the positive electrode active material layer.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 2, Morita et al., does not teaches wherein the weight ratio A is from 0.20 to 0.43.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 3, Morita et al., does not teach wherein the weight ratio B is from 0.0120 to 0.0220.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 4, Morita et al., teaches wherein the second binder is polyvinylidene fluoride (col. 14, lines 25-42).
Regarding claim 5, Morita et al., does not teach wherein the inorganic filler has an aspect ratio of greater than or equal to 1.5 to less than 30 on average over the insulating layer.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 6, Morita et al., teaches wherein the inorganic filler is boehmite (col. 19, lines 32-43).Regarding claim 7, Morita et al., does not teach wherein the intermixed portion has a width of 0.05 mm to 0.33 mm.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Otohata et al., US 2019/0165368; Ikeda, US 8703343.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727